[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 6, 2006
                               No. 06-10558                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                       D. C. Docket No. 97-00231-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ANTHONY DAILEY,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                 (June 6, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Anthony Dailey, proceeding pro se, appeals the district court’s
denial of his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), in

which he argued that his sentence should be reduced based upon retroactively

applicable amendments to the Sentencing Guidelines.

      First, Dailey argues that, as the district court never specified the drug

quantity for which it held him accountable, his sentence should be reduced

pursuant to Amendment 506 to U.S.S.G. § 4B1.1.

      We review a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2) for abuse of discretion. United States v. Moreno, 421

F.3d 1217, 1219 (11th Cir. 2005) (citation omitted), cert. denied, 126 S. Ct. 1643

(2006). “The abuse of discretion standard has been described as allowing a range

of choice for the district court, so long as that choice does not constitute a clear

error of judgment.” United States v. Kelly, 888 F.2d 732, 745 (11th Cir. 1989)

modified on other grounds, United States v. Toler, 144 F.3d 1423, 1425 n.3 (11th

Cir. 1998). “A sentencing adjustment undertaken pursuant to Section 3582(c)(2)

does not constitute a de novo re-sentencing.” Moreno, 421 F.3d at 1220 (quotation

omitted). Thus, “all original sentencing determinations remain unchanged with the

sole exception of the guideline range that has been amended since the original

sentencing.” Id. (quotation omitted).

      A district court is authorized to modify a sentence when:



                                            2
      a defendant who has been sentenced to a term of imprisonment based
      on a sentencing range that has subsequently been lowered by the
      Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of
      the defendant or the Director of the Bureau of Prisons, or on its own
      motion, the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2).

      We have held that

      the district court must make two distinct determinations before
      deciding whether to reduce a defendant’s sentence under § 3582(c)(2).
      First, the court must substitute the amended guideline range for the
      originally applied guideline range and determine what sentence it
      would have imposed. In undertaking this first step, only the amended
      guideline range is changed. All other guideline application decisions
      made during the original sentencing remain intact. Second, in light of
      the conclusion reached in the first step, the court must consider the
      factors listed in § 3553(a) and determine whether or not to reduce the
      defendant’s original sentence.

United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998) (citations omitted).

“Both the language of § 3582(c)(2) and this circuit’s precedent indicate that the

sentencing court’s power to reduce a sentence is discretionary.” Id. Under

§ 3553(a), in imposing a sentence, the district court must consider factors including

the nature and circumstances of the offense, and the need for the sentence to

protect the public from further crimes of the defendant. 18 U.S.C. § 3553(a)(1),

(2)(B).



                                          3
      Guidelines Amendment 506 clarified the policy against double-counting and

unwarranted disparities associated with the exercise of prosecutorial discretion

when “seeking enhanced penalties based on prior convictions.” See U.S.S.G. App.

C, Amendment 506 (2005). This amendment addressed a change to the application

notes for U.S.S.G. § 4B1.1, which addresses the career criminal enhancement. See

id. Amendment 506 provides that the

      ‘Offense Statutory Maximum,’ for the purposes of this guideline
      refers to the maximum term of imprisonment authorized for the
      offense of conviction that is a crime of violence or controlled
      substance offense, not including any increase in that maximum term
      under a sentencing enhancement provision that applies because of the
      defendant’s criminal record (such sentencing enhancement provisions
      are contained, for example, in 21 U.S.C. § 841(b)(1)(A), (b)(1)(B),
      (b)(1)(C), and (b)(1)(D)). For example, where the statutory maximum
      term of imprisonment under 21 U.S.C. § 841(b)(1)(C) is increased
      from twenty years to thirty years because the defendant has one or
      more qualifying prior drug convictions, the ‘Offense Statutory
      Maximum’ for the purposes of this guideline is twenty years and not
      thirty years.

U.S.S.G. App. C, Amendment 506 (2005). Amendment 506 is retroactively

applicable. See U.S.S.G. § 1B1.10(a), (c).

      Despite Dailey’s assertions, the record demonstrates that the district court

determined Dailey’s offense level under the guidelines pursuant to the drug

quantity it found attributable to him. It did not enhance his sentence as a career

offender under Chapter Four of the Sentencing Guidelines. Therefore, Amendment



                                          4
506 is not applicable to Dailey’s case. Further, Dailey cannot rely on Amendment

506 to support a motion pursuant to 18 U.S.C. § 3582(c)(2) because the Sentencing

Commission did not adopt the amendment subsequent to the district court

sentencing Dailey. Accordingly, we affirm on this issue.

      Next, Dailey argues that his sentence should be reduced pursuant to

Amendment 599 because he was convicted of a firearms offense, thus his sentence

could not be enhanced under U.S.S.G. § 2K2.4. Guidelines Amendment 599

clarified the policy against double-counting a firearm offense under 18 U.S.C.

§ 924(c), and under a weapon enhancement for the underlying offense. See

U.S.S.G. App. C, Amendment 599 (2005). Amendment 599 provides that

      [i]f a sentence under this guideline is imposed in conjunction with a
      sentence for an underlying offense, do not apply any specific offense
      characteristic for possession, brandishing, use, or discharge of an
      explosive or firearm when determining the sentence for the underlying
      offense. A sentence under this guideline accounts for any . . . weapon
      enhancement for the underlying offense of conviction, including any
      such enhancement that would apply based on conduct for which the
      defendant is accountable under § 1B1.3 (Relevant Conduct). Do not
      apply any weapon enhancement in the guideline for the underlying
      offense, for example, if (A) a co-defendant, as part of the jointly
      undertaken criminal activity, possessed a firearm different from the
      one for which the defendant was convicted under 18 U.S.C. § 924(c).

U.S.S.G. App. C, Amendment 599 (2000). Amendment 599 is retroactively

applicable. See U.S.S.G. § 1B1.10(a), (c).

      The record demonstrates that the district court declined to enhance Dailey’s

                                         5
offense level for his drug offenses for possession of a dangerous weapon under §

2D1.1(b)(1) because Dailey had been convicted of carrying a firearm during a drug

trafficking offense. The district court enhanced Dailey’s base offense level for

possession of a firearm by a convicted felon because he possessed three firearms

under § 2K2.1(b)(1)(A), but it declined to enhance his offense level under §

2K2.1(b)(5) for possession of a firearm in connection with another felony because

Dailey had been convicted of carrying a firearm in connection with a drug crime.

The district court did not enhance Dailey’s sentence for his use of a firearm during

a drug trafficking crime. Thus, the district court did not double-count his firearm

offense, as prohibited by the amendment, and the district court did not abuse its

discretion in declining to reduce Dailey’s sentence. Accordingly, we affirm on this

issue.

         Lastly, Dailey argues that the jury never determined his base offense level

and the district must find him responsible for a specific drug quantity pursuant to

Amendment 668. The Guidelines provide that,

         [w]here a defendant is serving a term of imprisonment, and the guideline
         range applicable to that defendant has subsequently been lowered as a result
         of an amendment to the Guidelines Manual listed in subsection (c) below, a
         reduction in the defendant's term of imprisonment is authorized under 18
         U.S.C. § 3582(c)(2).

U.S.S.G. § 1B1.10(a). Only those amendments which lower the applicable



                                            6
Guideline range and are listed in § 1B1.10(c) trigger eligibility for consideration

under § 3582(c)(2). § 1B1.10, comment. (n. 1). “Failure to follow such

commentary could constitute an incorrect application of the guidelines, subjecting

the sentence to possible reversal on appeal.” § 1B1.7.

      Amendment 668 modified the maximum base offense levels for certain

offenders convicted for drug offenses. U.S.S.G. App. C, Amendment 668. This

amendment eliminated the mitigating-role cap of § 2D1.1(a)(3), and, in order to

address proportionality concerns, inserted a sliding scale in both § 2D1.1 and

§ 2D1.11, so that a person receiving a mitigating role reduction would receive a

corresponding reduction in his base offense level. Id. Amendment 668 is not

included in § 1B1.10(c)’s list, so “a reduction in the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) is not consistent with this policy

statement and thus is not authorized.” § 1B1.10(a).

      We have held that United States v. Booker, 543 U.S. 220, 125 S. Ct. 738,

160 L. Ed. 2d 621 (2005), does not apply retroactively to cases on collateral

review. Varela v. United States, 400 F.3d 864, 868 (11th Cir.), cert. denied, 126 S.

Ct. 312 (2005). We have also held that the United States Supreme Court has not

made Booker retroactively available on collateral review for purposes of

authorizing a second or successive § 2255 motion. In re Anderson, 396 F.3d 1336,



                                          7
1339-40 (11th Cir. 2005). We recently held that Booker was a Supreme Court

decision, not a retroactively applicable Guidelines amendment by the Sentencing

Commission, and, thus, was inapplicable to § 3582(c)(2) motions. Moreno, 421

F.3d at 1220.

      After reviewing the record, we conclude that the district court properly

found it could not reduce Dailey’s sentence under § 3582 based on a review of the

record, Amendment 668, and the advisory nature of the Guidelines. Because

Amendment 668 is not included in the covered amendments that can be applied

retroactively to trigger eligibility for § 3582 relief and Booker is inapplicable to §

3582(c)(2) motions, the district court did not abuse its discretion in denying

Dailey’s motion for a reduction in his sentence based on Amendment 668 and the

advisory Guidelines. For the above-stated reasons, we affirm the district court’s

order denying Dailey’s motion to reduce his sentence.

      AFFIRMED.




                                           8